DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the pending application pertains to a system including an EMS suit that functions in tandem with a display and user interface. The various electrode channels of the EMS garment can both function and be adjusted independently to provide varying stimulation intensities to different parts of the body. For purposes of simplified user interaction, the channel intensity is multiplied by some predetermined scaling factor to provide a value corresponding to the stimulation intensity for each body part which, in turn, can be displayed and adjusted by the user. The displayable values are then combined into a single value representative of the stimulation intensity of the garment as a whole. This value, known as the “global intensity”, is also displayed and can be adjusted by the user as desired. Upon increase or decrease of the global intensity the stimulation intensity for each body part is adjusted independently based on the predetermined scaling factor. In total, a user can control an EMS garment with ease using the simple values presented at the interface.
US 2020/0230405 to Chun et al. discloses a stationary exercise bike connected to an electrical stimulation unit. Electrical stimulation is then applied during a cycling exercise session according to pedal movement to maximize the effect of the exercise (abstract). The user can select a stimulation mode via a graphical user interface from a plurality of different stimulation programs based on workout preference (para 0043-0044). However, Chun fails to disclose a plurality of electrode channels 
US 2018/0304074 to Matsushita discloses an exercise instrument controller for use with a muscle electrostimulation device (abstract; para 0047). The controller displays a screen allowing the user to select the portion of the body being utilized in the workout on a graphic of a human body (para 0073, 0088; Fig 7-11). The electrical stimulation can then be adjusted for each body part independently via the interface (para 0096; Fig 12A-B). The device also tracks the amount of exercise the user performs based on the number and lengths of workout and displays this amount (para 0072; Fig 6A-6B). However, Matsushita fails to disclose combining the intensity levels of the individual body parts into a single global intensity.
US 2018/0036531 to Schwarz et al. disclose an EMS suit the functions in tandem with a mobile terminal/user interface. The user can work with a virtual trainer and the suit can provide corresponding EMS stimulation or indication that the exercise is performed improperly (e.g., a small electric shock or vibration) (para 0291; Fig 5-6). Various stimulation parameters and exercise preferences can be adjusted via the user interface (Fig 10-11). However, Schwarz fails to disclose combining the intensity levels of the individual body parts into a single global intensity.
US 2016/0303363 to Girouard et al. discloses an NMES garment used for treating conditions including diabetes, muscle toning, and other obesity related conditions (abstract). The suit is used in tandem with a smartphone application (Fig 11-28). The user can control the intensity of corresponding body parts (e.g., right and left hamstring) or a single body part at a time using a sliding intensity scale on the application (para 0203; Fig 21). The user can also save selected intensities within a program to use again at a later time (Fig 23). However, Girouard fails to disclose combining the intensity levels of the individual body parts into a single global intensity.
None of the above listed prior art reasonably disclose or render obvious the limitations of independent claims 1, 9, and 15, and, as such, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792